Exhibit 10.1

NINTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, FIFTH

AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND WAIVER

This NINTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, FIFTH AMENDMENT TO
REVOLVING LINE OF CREDIT NOTE AND WAIVER (this “Amendment”), dated as of July
20, 2020, is entered into by and between KEWAUNEE SCIENTIFIC CORPORATION, a
Delaware corporation (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Bank”).

WITNESSETH:

WHEREAS, the Bank has made available to the Borrower certain term loans and
lines of credit pursuant to the terms and conditions of (i) that certain Credit
and Security Agreement, dated as of May 6, 2013, by and between the Borrower and
the Bank, as amended by that certain First Amendment to Credit and Security
Agreement dated as of July 9, 2013, as further amended by that certain Second
Amendment to Credit and Security Agreement dated as of June 4, 2014, as further
amended by that certain Third Amendment to Credit and Security Agreement and
First Amendment to Revolving Line of Credit Note dated as of June 3, 2015 (the
“Third Amendment”), as further amended by that certain Fourth Amendment to
Credit and Security Agreement and Second Amendment to Revolving Line of Credit
Note dated as of March 12, 2018 (the “Fourth Amendment”), as further amended by
that certain Fifth Amendment to Credit and Security Agreement dated as of
April 22, 2019, as further amended by that certain Sixth Amendment to Credit and
Security Agreement dated as of May 28, 2019, as further amended by that certain
Seventh Amendment to Credit and Security Agreement and Third Amendment to
Revolving Line of Credit Note dated as of July 9, 2019 (the “Seventh
Amendment”), and as further amended by that certain Eighth Amendment to Credit
and Security Agreement and Fourth Amendment to Revolving Line of Credit Note
dated as of December 13, 2019 (the “Eighth Amendment”) (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), (ii) that certain Revolving Line of Credit Note, dated
May 6, 2013, made by the Borrower and payable to the order of the Bank, as
amended by the Third Amendment, the Fourth Amendment, the Seventh Amendment and
the Eighth Amendment (as the same may be further amended, restated, supplemented
or otherwise modified from time to time, the “Line of Credit Note”) and
(iii) certain other Loan Documents executed in connection therewith, as amended,
restated, supplemented or otherwise modified from time to time;

WHEREAS, the Borrower has requested that the Bank further amend the Credit
Agreement and the Line of Credit Note to (i) amend the financial covenants,
(ii) amend the Applicable Margin, (iii) make certain amendments to the
definition of “LIBOR” and related replacement provisions and (iv) amend certain
other terms and provisions of the Credit Agreement, on the terms and conditions
set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1.     Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:



--------------------------------------------------------------------------------

(a)    The first paragraph of Section 1.5(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(b) Pledge of Pledged Interests as Security for Line of Credit. The Borrower
hereby grants to the Bank, as collateral security for the payment, performance
and satisfaction of all of the Borrower’s obligations to the Bank hereunder with
respect to the Line of Credit (including, without limitation, all Letters of
Credit and the Borrower’s obligations set forth in Section 1.5) and all of the
Borrower’s obligations to the Bank under any Swap Contract related to the Line
of Credit, a first priority security interest in all of the Collateral (as such
term is defined in the Security Agreement) secured by the Security Agreement and
all of the following items of property now owned or hereafter owned by the
Borrower (collectively, together with the Equipment (defined below), the
“Collateral”):”

(b)    Section 4.3(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(c) contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a compliance certificate, signed by an authorized
financial officer of the Borrower (i) certifying that said financial statements
are accurate and that there exists no Event of Default nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default and (ii) setting forth the information and
computations (insufficient detail) to establish that the Borrower is in
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished;”

(c)    Section 4.9(a) of the Credit Agreement is hereby amended by replacing the
reference to “$3,000,000” in clause (ii) thereof with a reference to
“$2,000,000”.

(d)    Section 4.9(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(b) Minimum EBITDA for the Borrower and its Subsidiaries on a consolidated
basis at all times during each fiscal quarter, commencing with the fiscal
quarter ending April 30, 2020, equal to not less than (i) for the fiscal quarter
ending July 31, 2020, determined for the one-quarter period then ended, $0, (ii)
for the fiscal quarter ending October 31, 2020, determined for the two-quarter
period then ended, $0, (iii) for the fiscal quarter ending January 31, 2021,
determined for the three-quarter period then ended, $350,000. As used herein,
“EBITDA” means consolidated net income determined in accordance with GAAP,
consistently applied, less income or plus loss from discontinued operations and
extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, all to the extent included in the
determination of consolidated net income. For purposes of this Section 4.9(b),
EBITDA may be increased by scheduled one-time non-recurring addbacks in an
amount not to exceed $250,000.”

 

2



--------------------------------------------------------------------------------

(e)    Annex I (Certain Definitions) of the Credit Agreement is hereby amended
by (i) deleting the definition of “Senior Funded Debt” in its entirety and
(ii) adding the following new definition in appropriate alphabetical order:

““Security Agreement” means that certain Security Agreement, dated June 19,
2019, between the Bank and the Borrower.”

Section 2.    Specific Amendments to Line of Credit Note. The parties hereto
agree that the Line of Credit Note is amended as follows:

(a)    Subsection (a) of the Section entitled “DEFINITIONS” of the Line of
Credit Note is hereby amended and restated in its entirety as follows:

“(a) “Applicable Margin” means:

 

Applicable Margin for Daily One Month LIBOR Advances

  

Applicable Margin for Prime Rate Advances

4.00%

   3.00%

(b)    Subsection (d) of the Section entitled “DEFINITIONS” of the Line of
Credit Note is hereby amended and restated in its entirety as follows:

“(d) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:

 

LIBOR =   

Base LIBOR

100% – LIBOR Reserve Percentage

  

Provided, however, that if LIBOR is determined as provided above would be less
than three-quarters of one percent (0.75%), then LIBOR shall be deemed to be
three-quarters of one percent (0.75%).”

(c)    A new section entitled “BENCHMARK REPLACEMENT PROVISIONS” is hereby
inserted before the section entitled “BORROWING AND REPAYMENT” as follows:

“BENCHMARK REPLACEMENT PROVISIONS:

Notwithstanding anything to the contrary contained in this Note or in any
related Loan Document (for the purposes of these Benchmark Replacement
Provisions, a Swap Contract is not a Loan Document):

(a)    Benchmark Replacement. If a Benchmark Transition Event or an Early Opt-in
Election, as applicable, occurs, the applicable Benchmark Replacement will
replace the then-current Benchmark for all purposes under this Note or under any
related Loan Document. Any Benchmark Replacement will become effective on the
applicable Benchmark Replacement Date without any further action or consent of
Borrower.

 

3



--------------------------------------------------------------------------------

(b)    Benchmark Replacement Conforming Changes. Bank will have the right to
make Benchmark Replacement Conforming Changes from time to time and any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of Borrower.

(c)    Notices; Standards for Decisions and Determinations. Bank will promptly
notify Borrower of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, and (iii) the effectiveness of any Benchmark Replacement Conforming
Changes. Any determination, decision or election that may be made by Bank
pursuant to these Benchmark Replacement Provisions, including any determination
with respect to tenor, rate or adjustment or of the occurrence or non-occurrence
of an event, circumstance or date and any decision to take or refrain from
taking any action or any selection, will be conclusive and binding absent
manifest error and will be made in its sole discretion and without Borrower
consent

(d)    Certain Defined Terms. As used in this section, each of the following
capitalized terms has the meaning given to such term below:

(i)    “Benchmark” means, initially, LIBOR (including Daily One Month LIBOR, if
applicable); provided, however, that if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, has occurred with respect to LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to the provisions of this Note.

(ii)    “Benchmark Administrator” means, initially, ICE Benchmark Administration
Limited, a United Kingdom company, or any successor administrator of the
then-current Benchmark or any insolvency or resolution official with authority
over such administrator.

(iii)    “Benchmark Replacement” means the first alternative set forth in the
order below that can be determined by Bank as of the applicable Benchmark
Replacement Date:

(1)    the sum of: (A) Term SOFR or, if Bank determines that Term SOFR for the
Corresponding Tenor cannot be determined, Term SOFR for the longest tenor that
can be determined by Bank that is shorter than the Corresponding Tenor, and
(B) the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected or recommended by the Relevant Governmental Body for Term SOFR;
provided, however, that this clause (1) shall not apply (i) to any borrowings
under this Note if a Swap Contract is in effect with respect to all or any
portion of this Note as of the Benchmark Transition Event or Early Opt-in
Election, and (ii) to any borrowings under this Note that bear interest at Daily
One Month LIBOR;

 

4



--------------------------------------------------------------------------------

(2)    the sum of: (A) the alternate rate of interest that has been selected by
Bank as the replacement for the then-current Benchmark for the Corresponding
Tenor (which, without limitation, may be compounded SOFR in arrears, Term SOFR,
Bank’s Prime Rate, or another benchmark selected by Bank); and (B) the
applicable spread adjustment or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Bank.

With respect to Bank’s decisions under this paragraph (2):

(i)    if a Swap Contract relating to a portion of this Note is in effect as of
the Benchmark Transition Event or Early Opt-in Election, then Bank may without
limitation, select (i) the benchmark referenced in the Swap Contract, which may
be the sum of a fallback rate and spread adjustment, for the entire balance of
this Note, or (ii) the benchmark referenced in the Swap Contract, which may be
the sum of a fallback rate and spread adjustment, for the hedged portion of this
Note, and the applicable Benchmark Replacement for the remaining non-hedged
portion of this Note;

(ii)    in the case of a replacement rate for Daily One Month LIBOR, Bank may,
without limitation, select SOFR notwithstanding the availability or feasibility
of determining a daily one month SOFR; and

(iii)    Bank’s selection of any applicable Benchmark Replacement shall give due
consideration to (i) any selection or recommendation by the Relevant
Governmental Body at such time for a replacement rate, the mechanism for
determining such a rate, the methodology or conventions applicable to such rate,
or the spread adjustment, or method for calculating or determining such spread
adjustment, for such rate, or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the
then-current Benchmark, the methodology or conventions applicable to such rate,
or the spread adjustment, or method for calculating or determining such spread
adjustment, for such alternate rate for U.S. dollar-denominated syndicated or
bilateral credit facilities at such time.

Provided, however, during any period of time that the Benchmark Replacement
would be less than three-quarters of one percent (0.75%), the Benchmark
Replacement shall be deemed to be three-quarters of one percent (0.75%) for the
purposes of this Note and the related Loan Documents, subject to any applicable
floor rate provision.

(iv)    “Benchmark Replacement Conforming Changes” means any technical,
administrative or operational changes (including, without limitation, changes to
the

 

5



--------------------------------------------------------------------------------

definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest, prepayment provisions and other administrative
matters) that Bank decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Bank.

(v)    “Benchmark Replacement Date” means the date specified by Bank in a notice
to Borrower following a Benchmark Transition Event or Early Opt-in Election.

(vi)    “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark: a public statement
or publication of information by or on behalf of the Benchmark Administrator or
a regulatory supervisor for the Benchmark Administrator announcing that (A) the
Benchmark Administrator has ceased or will cease to provide the Benchmark
permanently or indefinitely or (B) the Benchmark is no longer representative of
underlying markets.

(vii)    “Corresponding Tenor” means a tenor having approximately the same
length as the Interest Period, provided, however, that the Corresponding Tenor
for Daily One Month LIBOR shall be one day.

(viii)    “Early Opt-in Election” means the election by Bank to declare that the
Benchmark will be replaced prior to the occurrence of a Benchmark Transition
Event and the provision by Bank of written notice of such election to Borrower
indicating that at least five (5) currently outstanding U.S. dollar-denominated
syndicated credit facilities at such time contain (as a result of amendment or
as originally executed) Term SOFR plus a spread adjustment that has been
selected or recommended by the Relevant Governmental Body.

(ix)    “Interest Period” means, initially, the applicable LIBOR period, and if
a Benchmark Replacement is applicable, the tenor of the Benchmark Replacement.

(x)    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

(xi)    “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator thereof, (or a successor administrator) on its website.

(xiii)    “Term SOFR” means the forward-looking term rate for the Corresponding
Tenor based on SOFR that has been selected or recommended by the Relevant
Governmental Body.”

Section 3.    Limited Amendment. Except as expressly set forth in this
Amendment, the Credit Agreement, the Line of Credit Note, and each other Loan
Document shall continue to be, and shall remain, in full force and effect.
Except as expressly set forth in this Amendment,

 

6



--------------------------------------------------------------------------------

this Amendment shall not be deemed or otherwise construed (a) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
the Credit Agreement, the Line of Credit Note, or any other Loan Document,
(b) to prejudice any other right or remedies that Bank may now have or may have
in the future under or in connection with the Credit Agreement, the Line of
Credit Note, or any other Loan Document, as such documents may be amended,
restated or otherwise modified from time to time, (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other person, firm or corporation with
respect to any waiver, amendment, modification or any other change to the Credit
Agreement, the Line of Credit Note, or any other Loan Document or any rights or
remedies arising in favor of the Bank under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Bank, on the other hand. By its execution
hereof, Borrower hereby acknowledges and agrees that this Amendment is a “Loan
Document” and failure to comply with this Amendment shall constitute an Event of
Default under the Credit Agreement.

Section 4.    Conditions to Effectiveness. This Amendment shall become effective
as of the date when the following conditions have been met:

(a)    The Bank shall have received an original of this Amendment duly executed
by the Borrower, and by the Bank (whether such parties shall have signed the
same or different copies);

(b)    The Bank shall have been reimbursed by Borrower for all reasonable fees
and third-party out-of-pocket charges and other expenses incurred in connection
with this Amendment and the transactions contemplated thereby or otherwise due
and owing pursuant to the Loan Documents as of the date hereof, including,
without limitation, (x) the reasonable attorneys’ fees and expenses of Womble
Bond Dickinson (US) LLP, as counsel to the Bank, (y) lien searches, title and
recordation fees, if any and (z) field examination fees;

(c)    The Bank shall have received the Borrower’s updated financial
projections/statements;

(d)    The Bank shall have received any other documents, agreements and
instruments reasonably requested by the Bank in connection with the execution of
this Amendment and the transactions contemplated thereby; and

Section 5.    Representations and Warranties. After giving effect to the
amendments set forth herein, Borrower hereby represents and warrants to the Bank
that:

(a)    Each of the representations and warranties set forth in the Credit
Agreement, the Line of Credit Note and the other Loan Documents is true and
correct in all material respects as of the date hereof as if fully set forth
herein (expect for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date);

(b)    No Event of Default has occurred and is continuing as of the date hereof;

 

7



--------------------------------------------------------------------------------

(c)    The execution, delivery, and performance of this Amendment have been
authorized by all requisite corporate action;

(d)    The execution, delivery and performance by the Borrower of this
Amendment, and compliance by it with the terms hereof and thereof, do not and
will not (i) violate any provision of its certificate of incorporation, bylaws,
or other applicable formation of organizational documents, (ii) contravene any
requirement of law applicable to it, (iii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any material
indenture, mortgage, lease, agreement, contract or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject, or (iv) except for the Liens granted in favor of the Bank, result in or
require the creation or imposition of any Lien upon any of its properties,
revenues or assets; except, in the case of clauses (ii) and (iii) above, where
such violations, conflicts, breaches or defaults, individually or in the
aggregate, could not reasonably be expected to have a material adverse effect;
and

(e)    This Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law).

Section 6.    Confirmation of all Loan Documents. By its execution hereof, the
Borrower hereby expressly (a) consents to the amendments set forth in this
Amendment, (b) reaffirms all of its respective covenants, representations,
warranties and other obligations set forth in the Credit Agreement, the Line of
Credit Note and each of the other Loan Documents and (c) acknowledges,
represents and agrees that its respective covenants, representations, warranties
and other obligations set forth in the Credit Agreement, the Line of Credit Note
and each of the other Loan Documents remain in full force and effect. For the
avoidance of doubt, all financial covenants contained in Section 4.9 of the
Credit Agreement prior to the execution of this Amendment are hereby superseded
and replaced by the terms of this Amendment and are no longer in effect.

Section 7.    Waiver. By its execution hereof, the Bank hereby waives any
noncompliance with clause (i) of Section 4.9(b) of the Credit Agreement, as in
effect prior to the date of this Amendment, during the fiscal quarter ending
April 30, 2020 and any Event of Default arising therefrom.

Section 8.    Release. The Borrower may have certain Claims (as defined below)
against the Released Parties (as defined below) regarding or relating to the
Credit Agreement or the other Loan Documents. The Bank and the Borrower desire
to resolve each and every one of such Claims in conjunction with the execution
of this Amendment and thus the Borrower makes the releases contained in this
Section 8. In consideration of the Bank entering into this Amendment and
agreeing to concessions as set forth herein, the Borrower hereby fully and
unconditionally releases and forever discharges each of the Bank and its
respective directors, officers, employees, subsidiaries, branches, affiliates,
attorneys, agents, representatives, successors and assigns and all persons,
firms, corporations and organizations acting on any of their behalves
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, in each case, up to

 

8



--------------------------------------------------------------------------------

the date on which this Amendment is executed, whether known or unknown,
liquidated or unliquidated, fixed or contingent, asserted or unasserted,
foreseen or unforeseen, matured or unmatured, suspected or unsuspected,
anticipated or unanticipated, which the Borrower has, had, claims to have had or
hereafter claims to have against the Released Parties by reason of any act or
omission on the part of the Released Parties, or any of them, in each case,
occurring prior to the date on which this Amendment is executed, including all
such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Amendment is executed, in each case, arising in connection with the
administration or enforcement of the Credit Agreement or any of the Loan
Documents (collectively, all of the foregoing, the “Claims”). The Borrower
represents and warrants that it has no knowledge of any Claim by it against the
Released Parties or of any facts or acts of omissions of the Released Parties
which on the date hereof would be the basis of a Claim by Borrower against the
Released Parties which is not released hereby. The Borrower represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.

Section 9.     Expenses. The Borrower shall reimburse the Bank upon demand for
all reasonable and documented costs and expenses (including attorneys’ fees)
incurred by the Bank and outstanding as of the date hereof, including, without
limitation, costs incurred in connection with the preparation, negotiation,
execution, delivery, administration and enforcement of this Amendment and the
other agreements and documents executed and delivered in connection herewith,
whether or not this Amendment becomes effective.

Section 10.     Certain References. On and after the effectiveness of this
Amendment, each reference in the Credit Agreement, the Line of Credit Note or
any other Loan Document shall mean and be a reference to the Credit Agreement,
the Line of Credit Note and such other Loan Document as amended by this
Amendment.

Section 11.     Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement, and the signature pages from any
counterpart may be appended to any other counterpart to assemble fully-executed
counterparts. Counterparts of this Amendment may be exchanged via electronic
means, and a facsimile of any party’s signature shall be deemed to be an
original signature for all purposes. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

Section 12.     Definitions. All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided to such terms in the Credit
Agreement, as amended hereby.

Section 13.     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Bank, on the day and year first written
above, have caused this Amendment to be executed under seal.

 

BORROWER: KEWAUNEE SCIENTIFIC CORPORATION By:   LOGO [g19365g10a79.jpg] Name:  
Donald T. Gardner III Title:   CFO/Corporate Secretary

[Ninth Amendment — Kewaunee Scientific Corporation]



--------------------------------------------------------------------------------

BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION By:   LOGO [g19365g11b45.jpg] Name:
  Kristin Davis Title:   SVP

[Ninth Amendment — Kewaunee Scientific Corporation]